Citation Nr: 0527280	
Decision Date: 10/07/05    Archive Date: 10/17/05

DOCKET NO.  99-24 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
chronic prostatitis. 

2.  Entitlement to an increased evaluation for a right knee 
disorder, currently rated as 20 percent disabling. 

3.  Entitlement to an increased evaluation for hypertension, 
currently rated as 10 percent disabling. 

4.  Entitlement to an effective date earlier than December 
17, 1997, for service connection for hypertension.



REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney at 
Law


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from July 1955 to July 
1958.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating decisions of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  By a rating action of October 
1998, the RO denied the veteran's claim of entitlement to 
increased ratings for chronic prostatitis and a right knee 
disorder.  The veteran perfected a timely appeal of that 
decision.  Subsequently, in December 2002, the RO granted 
service connection for hypertension, and assigned a 10 
percent disability rating, effective December 17, 1997.  A 
notice of disagreement with the rating and the effective date 
assigned to the service-connected hypertension was received 
in January 2003.  A statement of the case, addressing those 
issues, was sent to the veteran in October 2003, and a 
substantive appeal was received in October 2003.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.  

REMAND

VA regulations require that a supplemental statement of the 
case (SSOC) be furnished to the appellant if, after the last 
statement of the case (SOC) or SSOC was issued, additional 
pertinent evidence is received.  38 C.F.R. § 19.31.  In this 
case, the last SSOC that addressed the issues in question was 
issued in October 2004.  Since then, treatment records from 
the Tuscaloosa VA Medical Center, dated from January 2003 to 
October 2004, have been associated with the claims folder.  
These records reflect ongoing treatment for several 
disabilities, including his service-connected hypertension; 
as such, the evidence is relevant.  

By letter dated in August 2005, the Board informed the 
veteran that additional medical evidence had been received in 
support of his claims.  The veteran was informed that he had 
the right to have the new evidence reviewed by the RO for 
issuance of an SSOC, or he may waive his right to initial RO 
consideration of the new evidence, and request that the Board 
proceeds with the adjudication of his appeal without 
remanding the case to the RO.  The veteran was further 
informed that if there was no response within 45 days, the 
Board would assume that he did not wish to have the Board 
adjudicate his appeal at this time, and his appeal would be 
remanded for the RO's review.  

The veteran has not waived RO consideration of this new 
evidence.  Under these circumstances, the Board has no 
recourse but to remand the case to the RO in order to afford 
the veteran due process of law.  See generally Disabled 
American Veterans v. Secretary of Veterans Affairs, 234 F.3d 
682 (Fed. Cir. 2003) (the Board may not consider additional 
evidence without having to remand the case to the agency of 
original jurisdiction (AOJ) for initial consideration and 
without having obtained the appellant's waiver).   The result 
is that the RO must review the new evidence and readjudicate 
the claims considering this evidence.

For the foregoing reason, this case must be REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC. for the following action:

The RO must review the entire record, 
including all evidence added to the 
record after the issuance of the October 
2004 SSOC, and readjudicate the veteran's 
claims.  If any determination is adverse 
to the veteran, the AMC or RO should 
issue an SSOC, which includes a summary 
of additional evidence submitted.  This 
document should include reasons and bases 
for the decision reached.  The veteran 
and his attorney should be provided an 
appropriate opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  The purposes 
of this REMAND are to further develop the record and to 
accord the veteran due process of law.  By this REMAND, the 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the veteran until he is notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

 
 
 
 

